Citation Nr: 0407459	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-03 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a jaw disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
duodenal ulcer with gastroesophageal reflux disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1950 to September 
1954.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and January 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran testified in support 
of his claims at a hearing held at the RO in September 2003, 
before the undersigned.   

During the hearing, the veteran's representative raised a 
claim of entitlement to service connection for ringing in the 
ears secondary to a concussive blast that allegedly occurred 
during combat.  See Tr. at 38.  This matter is referred to 
the RO for appropriate action.

This case is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and 
his representative if they are required to take further 
action. 


REMAND

The veteran seeks service connection for a jaw disorder and 
an increased evaluation for a digestive system disability.  
For the following reasons, additional development is 
necessary before the Board can decide these claims.

First, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claims now before the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  According to these 
provisions, VA must notify a claimant of the information and 
evidence needed to substantiate a claim and assist him in 
obtaining and fully developing all of the evidence relevant 
to that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  In this case, VA has not yet satisfied these duties 
to notify and assist the veteran.

For instance, there is relevant evidence that is outstanding 
and needs to be secured.  During his September 2003 hearing 
held before the undersigned, the veteran testified that he 
first sought medical treatment for his jaw in 1953 or 1954, 
either at the VA hospital at Temple (formerly known as 
McCloskey Hospital) or by a private physician, continued to 
receive VA and private jaw treatment, including injections, 
removal of teeth and a spacer, from the 1950s to the 1960s, 
and has received additional VA jaw treatment, including pain 
medication and a spacer, since the 1970s.  See Tr. at 11-15, 
20-22.  Records of this treatment are not in the claims file.  
The veteran also testified that he sought ulcer treatment 
every three to six months at the VA hospital at Temple.  See 
Tr. at 25.  However, the most recent VA medical records in 
the claims file are dated in January 2003.  Inasmuch as these 
records are pertinent to the veteran's claims, the RO should 
obtain them on remand.  First, however, the RO should secure 
from the veteran more specific information about the 
treatment, including the names and addresses of the private 
providers he mentioned, the names of the particular VA 
facilities he visited, and the dates (month and year, if 
possible) of the treatment. 

In addition, under 38 U.S.C.A. § 5103A (West 2002), VA's duty 
to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, two examinations are necessary.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA. 38 C.F.R. § 3.655(a) (2003).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied. 38 C.F.R. 
§ 3.655(b) (2003).

During the veteran's hearing, the veteran submitted 
additional information in support of his service connection 
claim.  This information, an October 2003 progress note from 
the Central Texas Health Care System, includes the veteran's 
reported history of an in-service concussion that occurred 
when a mortar went off near his head and caused jaw problems 
and an opinion of Daniel R. Droemer, M.D., that the veteran's 
jaw problems are as likely as not related to his service-
related injury.  Dr. Droemer provided this statement after 
the veteran presented to the nursing ambulatory clinic 
requesting such a statement from a registered nurse.  The 
nurse forwarded the veteran's request to Dr. Droemer, who 
then added the aforementioned statement to the veteran's 
records.  Dr. Droemer does not appear to have based his 
opinion on an evaluation of the veteran's jaw or his claims 
file and he did not provide any rationale for his opinion.  
The Board thus believes that a VA examination of the 
veteran's jaw is necessary so that an examiner can review the 
veteran's claims file, consider the veteran's medical 
history, evaluate his jaw, and offer an opinion supported by 
rationale as to the etiology of any jaw disorder shown to 
exist.  

The Board also believes that a VA examination of the 
veteran's service-connected digestive system disability is 
necessary.  The RO afforded the veteran VA intestines and 
esophagus and hiatal hernia examinations in September 2002, 
during which examiners found that the veteran had no ulcer or 
hernia.  However, since then, the veteran has testified that 
a physician recently told him that his ulcer was active.  See 
Tr. at 36.  Given this fact, on remand, an examiner should 
address whether there is an ulcer or hernia present.  In 
either case, the examiner should describe the severity of the 
veteran's service-connected digestive system disability in 
terms of the nomenclature of the rating schedule.  

Finally, as previously indicated, since the VCAA was enacted, 
the Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio, 16 Vet. App. at 183.  
In August 2001 and March 2003, the RO sent the veteran VCAA 
notice acknowledging both of the veteran's claims, but the 
information provided therein did not satisfy the VCAA's 
notice requirements.  Accordingly, on remand, the RO should 
send the veteran another letter that includes all of the 
required information noted below.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.

This case is REMANDED for the following:

1.  VA should contact the veteran and 
request him to provide the complete names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have evaluated the disabilities at 
issue in this appeal since his period of 
active duty and whose records are not 
already in the claims file.  VA should 
specifically seek information on the 
providers the veteran identified during 
his hearing, including the VA Medical 
Center at Temple and all other VA 
facilities, where he allegedly sought jaw 
treatment beginning in the 1950s and 
recently sought ulcer treatment, and the 
private physicians from whom the veteran 
allegedly received jaw treatment beginning 
in the 1950s.   

2.  After obtaining any necessary 
authorization, VA should request, obtain 
and associate with the claims file the 
actual clinical records, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, progress 
notes, and any other pertinent treatment 
records or evaluation reports from all 
medical providers identified.  If any 
records are unavailable, VA should note 
this fact in writing in the record.

3.  VA should then afford the veteran a 
VA examination of his jaw.  VA should 
notify the veteran that if he does not 
attend the scheduled examination, his 
failure to do so might adversely affect 
his service connection claim.  The 
purpose of such an examination is to 
determine the etiology of any jaw 
disorder shown to exist.  VA should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should opine whether any jaw 
disorder shown to exist is at least as 
likely as not related to the veteran's 
period of active service, including his 
alleged concussive injury sustained 
secondary to mortar going off near his 
head.  The examiner should provide 
detailed rationale, with specific 
references to the record, for his 
findings.  

4.  VA should afford the veteran a VA 
examination of his service-connected 
digestive system disability.  VA should 
notify the veteran that if he does not 
attend the scheduled examination, his 
failure to do so could result in denial 
of his claim for an increased evaluation.  
The purpose of this examination is to 
determine the nature and severity of the 
symptoms of that disability.  VA should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should describe the nature and 
severity of all symptoms of the veteran's 
digestive system disability.  The 
examiner should specifically indicate 
whether the veteran has an ulcer, and if 
so, whether it is moderate (with episodes 
of recurring symptoms several times a 
year), moderately severe (with 
intercurrent episodes of abdominal pain 
at least once a month partially or 
completely relieved by ulcer therapy, 
mild and transient episodes of vomiting 
and melena), or pronounced (totally 
incapacitating symptoms, including 
periodic or continuous pain unrelieved by 
standard ulcer therapy with periodic 
vomiting, recurring melena or hematemesis 
and weight loss).  The examiner should 
also indicate whether the veteran has a 
hiatal hernia, and if so whether that 
hernia involves persistently recurrent 
epigastric distress, dysphagia, pyrosis, 
regurgitation, substernal or arm or 
shoulder pain, vomiting, material weight 
loss, hematemesis, melena, and/or anemia.  
The examiner should opine whether those 
symptoms are causing considerable or 
severe impairment of health.  The 
examiner should provide detailed 
rationale, with specific references to 
the record, for his opinion.  

5.  VA should then review the examination 
reports to ensure that they comply with 
the previous instructions.  If either 
report is deficient in any regard, VA 
should undertake the requisite corrective 
action.  

6.  Thereafter, VA should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)), and its implementing 
regulations, is completed.  Such action 
should include informing the veteran of 
the evidence needed to support his claims, 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file, and advising the veteran 
to provide all evidence in his possession 
that pertains to his claims.  

7.  Once all development is completed, VA 
should readjudicate the veteran's claims 
based on a consideration of all of the 
evidence of record.  If the RO denies 
either benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

The purposes of this REMAND are to obtain additional medical 
information and to afford the veteran due process of law.  No 
inference should be drawn regarding the ultimate disposition 
of these claims.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

The law requires  that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).


	                  
_________________________________________________
STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




